84 S.E.2d 299 (1954)
241 N.C. 79
STATE
v.
Tommy FLOYD.
No. 362.
Supreme Court of North Carolina.
November 3, 1954.
Sam W. Miller, Asheboro, for defendant-appellant.
Harry McMullan, Atty. Gen., and Claude L. Love, Asst. Atty. Gen., for the State.
PER CURIAM.
Appellant failed to file his brief in this Court within the time required by Rule 28, Rules of Practice in the Supreme Court, 233 N.C. 750-751. Thereupon, the Attorney-General moved that the appeal be dismissed and the judgment affirmed. Even so, he concedes frankly that he has not been inconvenienced by appellant's delay in filing his brief. But appellant's brief when filed did not comply with other provisions of Rule 28, including the following: "Such brief shall contain, properly numbered, the several grounds of exception and assignment of error with reference to printed pages of transcript, and the authorities relied on classified under each assignment * * *" 221 N.C. 562-563.
No error appears on the face of the record proper. Moreover, careful consideration of appellant's exceptive assignments of error fails to disclose prejudicial error; *300 and the assignments are not such as to call for analysis and discussion. The issue was primarily one of fact, the jury's verdict being adverse to defendant.
Should the Attorney-General's motion be allowed? It matters not, for in either event the judgment of the court below must be affirmed. It is so ordered.
Affirmed.